149 U.S. 191 (____)
In re RISER, Petitioner.
In re TYLER, Petitioner.
In re GAINES, Petitioner.
Nos. 16, 18, 19, Original.
Supreme Court of United States.

These cases were all argued with In re Tyler. See ante, pages 172 to 180.
*192 MR. CHIEF JUSTICE FULLER:
The differences between the general facts in these cases and in that just considered are not controlling as to the result, and, for the reasons given in the opinion in that case, the applications for the writ of habeas corpus are severally
Denied.